PER CURIAM.
James T. French, Sr., seeks to appeal the district court’s order denying his motion filed pursuant to Rule 12(b)(2) of the Federal Rules of Criminal Procedure. We have reviewed the record and the district court order and find no reversible error. Accordingly, we affirm on the reasoning of the district court. See United States v. French, No. CR-95-64-JHM (W.D.Va. Nov. 19, 2001). We also deny French’s motion for appointment of counsel and for a copy of the record on appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.